Name: Commission Regulation (EEC) No 1098/82 of 7 May 1982 on the delivery of various consignments of butteroil as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 82 Official Journal of the European Communities No L 129 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1098/82 of 7 May 1982 on the delivery of various consignments of butteroil as food aid to India THE COMMISSION OF THE EUROPEAN COMMUNITIES, intervention agencies to establish the costs arising therefrom should be laid down; Having regard to the Treaty establishing the European Economic Community, Whereas Article 2 (2 ) of Regulation (EEC) No 1039/82 specifies that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1039/ 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (2), and in particular Article 7 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months; whereas the Commission will probably have cause during the 1981/82 milk year to fix maximum amounts for deliveries due to be made during the 1982/83 milk year; Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, India has requested delivery of the quantity of butteroil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (3 ), as last amended by Regulation (EEC) No 3474/80 (4 ); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the Whereas, given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other, it is likely that potential suppliers will hold back until the Council's decisions on common agricultural prices and agri-monetary measures are known; whereas past experience has shown that, in such a situation of uncertainty, several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts, hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement; whereas, in order to encourage tenders and to ensure that they are not based on ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 120, 1 . 5 . 1982, p . 5 . (3 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . (4 ) OJ No L 363 , 31 . 12 . 1980, p . 50. 11 . 5 . 82No L 129 / 2 Official Journal of the European Communities theoretical considerations making them impossible to assess objectively, it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1982/83 milk year, the increase being based on the change in the intervention price, expressed in national currency, as decided by the Council for the 1982/83 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Annex shall arrange for the delivery of butteroil as food aid on the terms specified therein . In the case of supplies of butteroil made from butter or cream bought on the Community market and for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 /82 milk year, the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment to reflect a multiplication of the intervention price of butter, as expressed in the currency of the Member State in which the tender was submitted, by a factor of 1-22 in consequence of the Council 's decisions on common agricultural prices and agri ­ monetary measures for the 1982/83 milk year .HAS ADOPTED THIS REGULATION: Article 2 Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . In accordance with the provisions of Regulation (EEC) No 303/77 , the intervention agencies listed in the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1982 . For the Commission Poul DALSAGER Member of the Commission 11 . 5 . 82 Official Journal of the European Communities No L 129 / 3 ANNEX ') Consignment A B C 1 . Application of Council Regu ­ lations : ( a ) legal basis ( EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination } India 4 . Total quantity of the con ­ signment 500 tonnes 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) ( 4 ) In 20 kg tins | In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Loading in June 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception ( 3 )  12 . Procedure to be applied to determine the costs of supply Tender 13 · Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 No L 129 / 4 Official Journal of the European Communities 11 . 5 . 82 Consignment D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1039 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination ^j · India 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins In 20 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Loading in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 11 . 5 . 82 Official Journal of the European Communities No L 129 / 5 Consignment F G H I 1 . Application of Council Regu ­ lations : (a ) legal basis (EEC) No 1039 / 82 ( 1982 programme ) (b ) affectation (EEC ) No 1040 / 82 2 . 3 . Beneficiary Country of destination } India 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) ( 4 ) In 5 kg tins | in 20 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Calcutta ' 9 . Delivery period Loading in June 1982 Loading in July 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 11 . Representative of the beneficiary responsible for reception ( J )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1982 No L 129 / 6 Official Journal of the European Communities 11 . 5 . 82 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. Payment will be effected taking into account the possible increase foreseen in Article 1 of the present Regulation. ( 2 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2 ) of Regulation (EEC) No 303/77. (3 ) Only in the case of delivery ' to the port of unloading ' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77. (4 ) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 1 90 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (5 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .